Title: Request for a Printing, 19 February 1774
From: Franklin, Benjamin
To: 


In November, 1769, when total repeal of the Townshend Acts seemed possible, William Strahan addressed a series of questions to Franklin to elicit his views on repeal and related issues. The American replied at length, concluding with a pessimistic prophecy of how the Anglo-American quarrel would develop. The questions and answers were intended for private circulation among politicians of importance, and were therefore not published. By February, 1774, Franklin’s prophecy was coming true; Massachusetts was in open defiance, and the government was pondering ways and means of coercion. Some one, in all likelihood he himself, decided to publicize the interchange as a last-minute warning. It was sent to the Public Advertiser with this covering note, and printed there on February 19; on the 26th it was reprinted, with a similar note, in the Gazetteer.
 
To the Printer of the Public Advertiser.
Sir,
A Copy of the following Letter to Dr. Franklin, with his Answer to it, having accidentally fallen into my Hands, I request you to give them a Place in your Paper. The Writers of them, I flatter myself, can have no Objection to their being laid before the Public; and tho’ they are now of an old Date, your intelligent Readers will easily see the Propriety of their appearing at this Juncture. I am your constant Reader,
A.Z.
